Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. US publication no.: US 2017/0373629 A1

Regarding claims 1 and 11, Shin et al. teach, An iron loss reduction control apparatus for motor permanent magnet overtemperature protection, comprising: a permanent magnet temperature prediction unit (temperature estimate 722, figure 5) configured to predict a temperature of a permanent magnet in a motor based on a driving state of the motor (see paragraph 172, where the temperature estimator estimates the temperature of the motor); a first iron loss reduction unit (inverter command calculator 726, figure 5) configured to adjust a switching frequency of a switching element in an inverter providing a driving power to the motor based on the temperature of the permanent magnet (as explained in paragraph 174, the inverter command calculator 726 adjusted the inverter command value based on the temperature estimator); and a second iron loss reduction unit (speed controller 763 and inverter command calculator 725, figure 5) configured to adjust a current command of the motor based on the temperature of the permanent magnet (as further explained in paragraph 174 that the driving current of the motor is adjusted based on the temperature estimation).
Regarding claims 4 and 14, Shin et al. teach, the iron loss reduction control apparatus of claim 1, wherein, when the temperature of the permanent magnet is higher than a predetermined reference value, the first iron loss reduction unit is configured to reduce the switching frequency used to pulse width modulation (PWM) control the switching element of the inverter providing the driving power to the motor (see pulse width modulator 766, figure 5 and paragraph 174, where based on the high estimated temperature it is inherently disclosed that the inverter command calculator will reduce the switching frequency using the PWM modulator to compensate for the copper loss).
Allowable Subject Matter
Claim 2-3, 5-10, 12-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846